DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1  and 11 recites the term limitation, “an included angle” however it is unclear what is meant by “included angle” as there are three angles formed. In an effort of compact prosecution, the Examiner will interpret the language as “the incline angle”.
Claim 2-10 and 13-20 are rejected by virtue of their dependencies on claim 1 and 11 respectively. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9-11, 13, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pakhchyan et al. [US 2009/0109705 A1], “Pakhchyan”.

Regarding claim 1, Pakhchyan discloses an optical film (Fig. 3 and 4) comprising: 
a first transparent layer (Fig. 3, 16) having a light input surface (56c) and a light output surface (18) spaced from the light input surface (as shown), wherein the light input surface is substantially parallel to the light output surface (as shown); 
a plurality of cavities (26) formed on the light input surface (Fig. 4, 56c), wherein each cavity has a first linear sidewall (Fig. 4, 56b) and a second linear sidewall (56a), the second linear sidewall (56a) is inclined to the first linear sidewall (56b) to form such an included angle (as shown) that the second linear sidewall (56a) is configured to reflect an incident light (36) to pass through the first linear sidewall (56b) and the light output surface (18) (as shown); and 
a reflective coating  (Fig. 4, 26) formed on the second linear sidewall (56a) of each cavity (26).  
Pakhchyan does not explicitly disclose the first linear sidewall is parallel to a perpendicular line of the light input surface in embodiment Fig. 3.
However, in an alternative embodiment Fig. 5, Pakhchyan discloses using a prism film (Fig. 5, 70) having a light input surface and a light output surface spaced from the light input surface.  The prism film includes plurality of cavities formed on the light input surface, wherein each cavity has a first linear sidewall (74a) and a second linear sidewall (74b), the first linear sidewall (74a) is parallel to a perpendicular line of the light input surface (as shown), the second linear sidewall (74b) is inclined to the first linear sidewall (74a) to form such an angle that the second linear sidewall is configured to reflect an incident light (36) to pass through the first linear sidewall (74a) and the light output surface. The angles of the sidewalls are form in such a way to directed the light input towards the most effective direction for display panels.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the angle of the first linear sidewall as taught embodiment Fig. 5 of Pakhchyan in the device of Pakhchyan embodiment Fig. 3 such that the first linear sidewall is parallel to a perpendicular line of the light input surface because such a modification would allow for the light to be redirected towards the most effective output surface for display panels (¶[0041] of Pakhchyan). Further, the change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).

Regarding claim 3, Pakhchyan as modified discloses claim 3, Pakhchyan as modified discloses the second linear sidewall (Fig. 3, 56a) is inclined to the light input surface (56c).

Regarding claim 6, Pakhchyan as modified discloses claim 1, Pakhchyan does not explicitly disclose a second transparent layer  disposed on the light output surface of the first transparent layer. 
However, in an alternative embodiment Fig. 5, Pakhchyan discloses adding a prism film (70) to the upper surface of the waveguide (16).  The  prism film (Fig. 5, 70) having a light input surface and a light output surface spaced from the light input surface.  The prism film includes plurality of cavities formed on the light input surface, wherein each cavity has a first linear sidewall (74a) and a second linear sidewall (74b).   The prism film added to redirect the light exiting the waveguide (16) at an angle approximately perpendicular to the upper surface (72) of the prism film (70) (¶0041).											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a second transparent layer as taught embodiment Fig. 5 of Pakhchyan in the device of Pakhchyan embodiment Fig. 3 such that the second transparent layer  disposed on the light output surface of the first transparent layer because such a modification would allow for the light to be redirected towards the most effective output surface for display panels (¶[0041] of Pakhchyan).
	
Regarding claim 9, Pakhchyan as modified discloses claim 1, Pakhchyan discloses the reflective coating (Fig. 4, 26) is not formed on the first linear sidewall (56b).

Regarding claim 10, Pakhchyan as modified discloses claim 1, Pakhchyan discloses the cavities occupy at least 80 percent of an area of the light input surface (as shown in Fig. 3).

Regarding claim 11, Pakhchyan discloses a light emitting device (Fig. 3 and 4) comprising: 
a substrate (Fig. 3 and Fig. 4, 32 teaches a panel (¶[0023])); 
4a plurality of LEDs (34) disposed on the substrate (32); 
a first transparent layer (Fig. 3, 16) disposed over the LEDs (34), the first transparent layer having a light input surface (56c) and a light output surface (18) spaced from the light input surface (as shown), wherein the light input surface is substantially parallel to the light output surface, the light input surface facing the LEDs (as shown); 
a plurality of cavities (26) formed on the light input surface (Fig. 4, 56c), wherein each cavity has a first linear sidewall (Fig. 4, 56b) and a second linear sidewall (56a), the second linear sidewall (56a) is inclined to the first linear sidewall (56b) to form such an included angle (as shown) that the second linear sidewall (56a) is configured to reflect an incident light to pass through the first linear sidewall (56b) and the light output surface (as shown in Fig. 3); and 
a reflective coating (Fig. 4, 26) formed on the second linear sidewall (56a) of each cavity.
Pakhchyan does not explicitly disclose the first linear sidewall is parallel to a perpendicular line of the light input surface in embodiment Fig. 3. 
However, in an alternative embodiment Fig. 5, Pakhchyan discloses using a prism film (Fig. 5, 70) having a light input surface and a light output surface spaced from the light input surface.  The prism film includes plurality of cavities formed on the light input surface, wherein each cavity has a first linear sidewall (74a) and a second linear sidewall (74b), the first linear sidewall (74a) is parallel to a perpendicular line of the light input surface (as shown), the second linear sidewall (74b) is inclined to the first linear sidewall (74a) to form such an angle that the second linear sidewall is configured to reflect an incident light (36) to pass through the first linear sidewall (74a) and the light output surface. The angles of the sidewalls are form in such a way to directed the light input towards the most effective direction for display panels.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the angle of the first linear sidewall as taught embodiment Fig. 5 of Pakhchyan in the device of Pakhchyan embodiment Fig. 3 such that the first linear sidewall is parallel to a perpendicular line of the light input surface because such a modification would allow for the light to be redirected towards the most effective output surface for display panels (¶[0041] of Pakhchyan). Further, the change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).

Regarding claim 13, Pakhchyan as modified discloses claim 11, Pakhchyan as modified discloses the second linear sidewall (Fig. 3, 56a) is inclined to the light input surface (56c).

Regarding claim 16, Pakhchyan as modified discloses claim 11, Pakhchyan does not explicitly disclose a second transparent layer  disposed on the light output surface of the first transparent layer. 
However, in an alternative embodiment Fig. 5, Pakhchyan discloses adding a prism film (70) to the upper surface of the waveguide (16).  The  prism film (Fig. 5, 70) having a light input surface and a light output surface spaced from the light input surface.  The prism film includes plurality of cavities formed on the light input surface, wherein each cavity has a first linear sidewall (74a) and a second linear sidewall (74b).   The prism film added to redirect the light exiting the waveguide (16) at an angle approximately perpendicular to the upper surface (72) of the prism film (70) (¶0041).											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a second transparent layer as taught embodiment Fig. 5 of Pakhchyan in the device of Pakhchyan embodiment Fig. 3 such that the second transparent layer  disposed on the light output surface of the first transparent layer because such a modification would allow for the light to be redirected towards the most effective output surface for display panels (¶[0041] of Pakhchyan).

Regarding claim 19, Pakhchyan as modified discloses claim 11, Pakhchyan discloses the reflective coating (Fig. 4, 26) is not formed on the first linear sidewall (56b).

Regarding claim 20, Pakhchyan as modified discloses claim 11, Pakhchyan discloses the cavities occupy at least 80 percent of an area of the light input surface (as shown in Fig. 3).
                     
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pakhchyan et al. [US 2009/0109705 A1], “Pakhchyan” as applied in claims 1 and 11 respectively and further in view of Akins et al. [US 6,285,426 B1], “Akins”.

Regarding claim 4, Pakhchyan as modified discloses claim 1, Pakhchyan does not disclose the first transparent layer (Fig. 3, 16) comprises a thermal curable material
Akins discloses the transparent polymeric base layer (Fig. 1, 70) comprises a thermal curable material.  The transparent polymeric base layer is made of material such acrylate resin, polyester resin, polycarbonate, epoxy resin, a thermoplastic which are known thermal curable material (Col. 8 lines 53-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable material such as thermal curable material as taught in Akins in the device of Pakhchyan as modified because a suitable alternative material and the selection of a known material based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).

Regarding claim 14, Pakhchyan as modified discloses claim 11, Pakhchyan does not disclose the first transparent layer (Fig. 3, 16) comprises a thermal curable material
Akins discloses the transparent polymeric base layer (Fig. 1, 70) comprises a thermal curable material.  The transparent polymeric base layer is made of material such acrylate resin, polyester resin, polycarbonate, epoxy resin, a thermoplastic which are known thermal curable material (Col. 8 lines 53-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable material such as thermal curable material as taught in Akins in the device of Pakhchyan as modified because a suitable alternative material and the selection of a known material based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pakhchyan et al. [US 2009/0109705 A1], “Pakhchyan” as applied in claims 1 and 11 respectively and further in view of Sun et al. [US 2011/0096402 A1], “Sun”.

Regarding claim 5, Pakhchyan as modified discloses claim 1, Pakhchyan as modified does not disclose the first transparent layer (Fig. 3, 16) comprises an ultraviolet light curable material.
However, Sun discloses using an optical adhesive can a thermal curing resin or a UV curing resin, or a mixture thereof, and the type of the optical adhesive is not particularly limited, and may be, for example, selected from the group consisting of silicone resin, acrylic resin, polyester resin, polyether resin, polyurethane (PU) resin, epoxy resin, and a mixture thereof (¶0037] of Sun).
Therefore, it would have been obvious to one of ordinary skill in the art to use a suitable alternative material such as ultraviolet light curable material as taught in Sun in the device of Pakhchyan as modified because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 15, Pakhchyan as modified discloses claim 11, Pakhchyan as modified does not disclose the first transparent layer (Fig. 3, 16) comprises an ultraviolet light curable material.
However, Sun discloses using an optical adhesive can a thermal curing resin or a UV curing resin, or a mixture thereof, and the type of the optical adhesive is not particularly limited, and may be, for example, selected from the group consisting of silicone resin, acrylic resin, polyester resin, polyether resin, polyurethane (PU) resin, epoxy resin, and a mixture thereof (¶0037] of Sun).
Therefore, it would have been obvious to one of ordinary skill in the art to use a suitable alternative material such as ultraviolet light curable material as taught in Sun in the device of Pakhchyan as modified because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pakhchyan et al. [US 2009/0109705 A1], “Pakhchyan” as applied in claims 6 and 16 respectively and further in view of  Vasylyev et al. [US 2018/0100959 A1], “Vasylyev”.

Regarding claim 7, Pakhchyan as modified discloses claim 6, Pakhchyan as modified does not disclose a plurality of micro optical lens disposed on the second transparent layer, each lens is aligned with a corresponding one of the cavities formed on the light input surface.
However, Vasylyev discloses an apparatus for distributing light from a planar waveguide through an array of elongated surface relief features formed in a major surface of the waveguide. Vasylyev discloses a waveguide (Fig. 12, and 13, 4), a buffer layer (19) formed on the waveguide, and a lens array (5) formed over the buffer layer. Each lens (6) is aligned with a corresponding one of the cavities (14). The lens array is used to help guide the light within the system (¶[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a micro optical lens as taught in Vasylyev in view of Pakhchyan as modified such that a plurality of micro optical lens disposed on the second transparent layer, each lens is aligned with a corresponding one of the cavities formed on the light input surface because such a modification would allow for efficient the micro optical lens help in focusing of the incident radiation (¶[0199] of Vasylyev).

Regarding claim 17, Pakhchyan as modified discloses claim 16, Pakhchyan as modified does not disclose a plurality of micro optical lens disposed on the second transparent layer, each lens is aligned with a corresponding one of the cavities formed on the light input surface.
However, Vasylyev discloses an apparatus for distributing light from a planar waveguide through an array of elongated surface relief features formed in a major surface of the waveguide. Vasylyev discloses a waveguide (Fig. 12, and 13, 4), a buffer layer (19) formed on the waveguide, and a lens array (5) formed over the buffer layer. Each lens (6) is aligned with a corresponding one of the cavities (14). The lens array is used to help guide the light within the system (¶[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a micro optical lens as taught in Vasylyev in view of Pakhchyan as modified such that a plurality of micro optical lens disposed on the second transparent layer, each lens is aligned with a corresponding one of the cavities formed on the light input surface because such a modification would allow for efficient the micro optical lens help in focusing of the incident radiation (¶[0199] of Vasylyev).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pakhchyan et al. [US 2009/0109705 A1], “Pakhchyan” as applied in claims 1 and 11 respectively and further in view of  Yang et al. [US 2006/0050533 A1], “Yang”.

Regarding claim 8, Pakhchyan as modified discloses claim 1, Pakhchyan as modified does not disclose a plurality of micro optical lens disposed on the light output surface, each lens is aligned with a corresponding one of the cavities formed on the light input surface.
However, Yang discloses a transparent plate used in a lighting module. Specifically, Yang discloses the transparent plate (Fig. 2, 3b, 4 and, 22) which is formed with a double-faced microstructure having a lens array (32) formed on one surface of the transparent plate and a prism array (31) formed on the other surface of the transparent plate facing the liquid crystal panel (25). The lens array (32) and the prism array (31) are periodically arranged such that each lens array (32) is aligned with a corresponding one of the cavities of the prism array (31). The transparent plate configuration aids in controlling the light path (¶[0015] of Yang).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add micro optical lens as taught in Yang in view of Pakhchyan as modified such that a plurality of micro optical lens disposed on the light output surface, each lens is aligned with a corresponding one of the cavities formed on the light input surface because such a modification would allow for facilitate the uniformity and the brightness within the device by controlling the light path (¶[0015]).

Regarding claim 18, Pakhchyan as modified discloses claim 11, Pakhchyan as modified does not disclose a plurality of micro optical lens disposed on the light output surface, each lens is aligned with a corresponding one of the cavities formed on the light input surface.
However, Yang discloses a transparent plate used in a lighting module. Specifically, Yang discloses the transparent plate (Fig. 2, 3b, 4 and, 22) which is formed with a double-faced microstructure having a lens array (32) formed on one surface of the transparent plate and a prism array (31) formed on the other surface of the transparent plate facing the liquid crystal panel (25). The lens array (32) and the prism array (31) are periodically arranged such that each lens array (32) is aligned with a corresponding one of the cavities of the prism array (31). The transparent plate configuration aids in controlling the light path (¶[0015] of Yang).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add micro optical lens as taught in Yang in view of Pakhchyan as modified such that a plurality of micro optical lens disposed on the light output surface, each lens is aligned with a corresponding one of the cavities formed on the light input surface because such a modification would allow for facilitate the uniformity and the brightness within the device by controlling the light path (¶[0015]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                 

/MARK W TORNOW/             Primary Examiner, Art Unit 2891